Calhoon, Special J.,
delivered the opinion of the court.
Plaintiff, seven years old, was visiting his uncle, who lived near Montgomery station, on the Illinois Central Railroad, his home being at Pickens station, on the same road. His uncle bought him a half-fare ticket to Pickens station, told the conductor the boy was traveling alone, asked him to look after him, and to be sure to tell the conductor who was to take charge of the train at Canton that the boy was traveling alone, and he promised to do so. The witness to these facts also says: ‘‘ The agent at Montgomery knew the boy was traveling alone, and I know of no other passenger who was traveling from Montgomery to Pickens'on that day.” When the train reached Pickens the boy’s father, who was at the depot for him, asked the conductor if he had a little boy on the train for Pickens, *19when, the conductor asked how old he was, and the father answered seven, and he said no. But the boy was on the train, and it carried him on to Sardis, where he was well taken care of and returned to Pickens that night. The court gave a peremptory instruction for the railroad company. There was no understanding with the ticket agent that the boy should be, or needed to be, especially looked after by the railroad company. He simply knew, at most, that he was traveling alone, as many boys of that age are fully competent to do. The duty of the company extended no further than to safely transport. The courteous promise of the conductor to look after the boy, and to request his successor at Canton to do so, which he doubtless forgot to do, did not bind the company. The answer of the succeeding conductor could not involve the company in damages. It must be presumed he did not remember a boy on his train looking to be seven years old. Unless, by previous contract with the company, he was under no duty to see that the boy was put off. The company’s duty ended when the station was called out, as we must presume was done in the absence of proof to the contrary. This case bears no analogy to that of Weightmanv. Railway Co., 70 Miss., 563, as will appear on slight examination.

Affirmed.